Citation Nr: 1207348	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-10 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for residuals of head trauma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1996 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  [In a letter dated several days later in the same month, the RO in Des Moines, Iowa informed the Veteran of that determination.  As the Veteran currently resides in Iowa, the jurisdiction of his appeal remains with the RO in Des Moines, Iowa.]  In July 2008, the Veteran presented sworn testimony during a hearing before the decision review officer (DRO) at the Des Moines RO.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim for service connection for residuals of head trauma must be remanded for further development.  In this regard, the Board notes that, generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Here, the Veteran contends that he sustained a head injury during his military service, the residuals of which continue to the present day.  Specifically, he stated that he injured his head in April 1997, at the same time that he sustained his service-connected right ankle injury.  See the Veteran's claim dated April 2006.  Service treatment records dated May 1997 show that the Veteran was treated in the emergency room seven days prior for "ankle trauma."  At the time, it was noted that the Veteran fell off a chair during "field day on April 30, 1997."  See service treatment record (STR) dated May 1997.  The Board observes that the Veteran's STRs are absent any documentation of a head injury in April 1997.  However, the Veteran is competent to report symptomatology such as pain and perceived cognitive difficulties, and the Board finds that the Veteran's statements of in-service head injury and continued symptomatology are sufficient for the purposes of this remand.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

According to post-service medical records, the Veteran has complained of headaches, blackouts, memory problems, and cognitive impairment.  See VA treatment records dated August 2000, October 2003, & January 2008.  A January 2008 polytrauma consultation documented his symptoms of "dizziness, poor coordination/clumsy, vision problems/blurry vision, sensitivity to noise, change in taste/smell, loss of balance, headaches, sensitivity to light, numbness/tingling, loss or increase in appetite, forgetfulness, slowed thinking, feeling depressed or sad, feeling anxious or tense, feeling easily overwhelmed, poor concentration, fatigue, [and] difficulty falling or staying asleep."  The treating physician concluded:  "[m]ultiple symptoms as noted above.  Multiple psychiatric issues undergoing active treatment.  No significant physical impairments but a mild traumatic brain injury would be difficult to exclude due to his fall.  Having chronic pain problems."

Although a possible diagnosis of a mild traumatic brain injury was made, no definitive diagnosis concerning the Veteran's cognitive and neurological complaints has been rendered.  Moreover, the Veteran has not been afforded a pertinent VA examination.  A comprehensive examination of the possible residuals of head trauma to include a traumatic brain injury is, therefore, necessary to decide this claim.  38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

1. Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any chronic residuals of brain trauma that may be shown on examination.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed chronic residuals of brain trauma had its clinical onset in service or is otherwise related to active duty.  In answering this question, the examiner should accept the Veteran's reports regarding the in-service brain trauma as well as his competent and credible reports regarding a continuity of pertinent symptomatology (to include, for example, headaches, blackouts, memory problems, and cognitive impairment) since service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2. Thereafter, readjudicate the issue of entitlement to service connection for residuals of head trauma.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

